Filed 11/22/22 Zhang v. Superior Court CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


JANICE M. ZHANG,                                                       B311867

         Plaintiff and Appellant,                                      (Los Angeles County
                                                                       Super. Ct. No. 20STCV19771)
         v.

LOS ANGELES SUPERIOR COURT,

         Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of
Los Angeles County. Susan Bryant-Deason, Judge. Affirmed.

     Law Office of R. Chris Lim, R. Chris Lim; Law Office of
Michelle Kuo and Michelle Kuo for Plaintiff and Appellant.

     Atkinson, Andelson, Loya, Ruud & Romo, Nate J.
Kowalski, Jorge J. Luna, and Mae G. Alberto for Defendant and
Respondent.
                ______________________________
       Plaintiff and appellant Janice M. Zhang (Zhang) appeals
from a judgment following the trial court’s order sustaining
defendant and respondent Los Angeles Superior Court’s (LASC)
demurrer to Zhang’s first amended complaint without leave to
amend. She does not challenge the propriety of the order
sustaining the demurrer. Rather, she argues that the judgment
must be reversed because the trial court erred by (1) failing to
consider and then grant her request to change venue, and
(2) failing to recuse itself and all other LASC judges because of an
appearance of bias.
       We are not convinced by Zhang’s arguments. Accordingly,
we affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       Before she retired, Zhang was employed as an interpreter
by the LASC. On May 22, 2020, acting in pro. per., she filed the
instant action against her former employer.
       As is relevant here, Zhang alleges in her pleading that she
is a resident of Humboldt County. She asserts that “she will
suffer extreme prejudice in conflict of interest because [LASC is]
the Employer of all judges and witnesses. . . . Judges have
obvious and hidden social and working relationships with court[]
administrators and witnesses that will break down a judge, or a
witness’[s] ability to remain fair and impartial if the case remains
in the Los Angeles Superior Court. A motion to Change of Venue
to Humboldt County Superior Court, California has [been] filed
concurrently.” (Bolding omitted.)
       Zhang did not file a motion to change venue or set a
hearing date for a motion. Instead, along with her complaint, she
filed a “Memorandum of Points and Authorities in Support of
Motion for Change of Venue.”




                                 2
       LASC demurred, and the trial court held a hearing on the
demurrer. Notably, at that hearing, Zhang raised assorted
objections, but she did not challenge venue or assert that the trial
court either was or could appear to be biased.
       After entertaining oral argument, the trial court sustained
the demurrer with leave to amend in part. Zhang then filed her
first amended complaint. The amended pleading does not allege
any objection to venue.
       LASC again demurred. Zhang opposed the demurrer, and
again did not mention any concern about venue and/or bias. At
the hearing on LASC’s demurrer, Zhang did not object on the
grounds of venue and/or bias. The trial court sustained the
demurrer without leave to amend.
       Judgment was entered, and this timely appeal ensued.
                            DISCUSSION
I. Venue
       We first consider whether the trial court erred in failing to
consider Zhang’s purported motion to change venue.
       Zhang all but concedes that this issue was never brought to
the trial court’s attention.1 And, she offers no legal authority in
support of her suggestion that a failure to rule on a request that
the trial court was not even aware of could be reversible error.
(Benach v. County of Los Angeles (2007) 149 Cal.App.4th 836,
852.)
       Setting aside this obstacle, Zhang faces another. While she
did object to venue in her original complaint and filed a

1
     Zhang did not mention her concerns at either hearing on
LASC’s demurrers. And, we are unconvinced by Zhang’s
counsel’s oral argument that the burden to raise this issue
somehow shifted to either the trial court or defense counsel.




                                 3
memorandum of points and authorities, she never filed an actual
motion requesting any relief. “If no notice of motion is given and
no motion is made by the defendant seeking a change of venue,
there is nothing before the trial court, and no action of the trial
court is called for by the filing of a demand and affidavit.”
(Hanovia Chemical & Manufacturing Co. v. Keller (1927)
82 Cal.App. 499, 502.) It follows that there was nothing for the
trial court to consider.
       Urging us to conclude otherwise, Zhang contends that
because “the basic elements of a motion were made in both [the]
complaint and memorandum of points and authorities,” we
should deem those filings to constitute a proper motion. After all,
she filed those documents in pro. per.; any “legal blunder” should
be disregarded.
       It is well-settled that “[e]xcept when a particular rule
provides otherwise, the rules of civil procedure must apply
equally to parties represented by counsel and those who forgo
attorney representation.” (Rappleyea v. Campbell (1994)
8 Cal.4th 975, 984–985.) Thus, even though she was self-
represented, Zhang was obligated to comply with all rules
concerning motion practice. And the Code of Civil Procedure is
clear. Section 397 provides that a trial court may “on motion”
change the place of a trial. Section 1010 further provides:
“Notices must be in writing, and the notice of a motion . . . must
state when, and the grounds upon which it will be made, and the
papers, if any, upon which it is to be based.” Neither the
allegation in the original complaint2 nor the memorandum of


2
       We note that this allegation was omitted in the operative
first amended complaint.




                                4
points and authorities indicated when Zhang’s purported motion
for change of venue would be heard, “rendering it fatally
defective.” (Galleria Plus, Inc. v. Hanmi Bank (2009) 179
Cal.App.4th 535, 538, citing Bohn v. Bohn (1913) 164 Cal. 532,
536; Cal. Rules of Court, rule 3.110(a) & (b) [a notice of motion
must state, inter alia, the nature of the order being sought and
the date, time, and location of any scheduled hearing on the
motion].)
        The parties dispute whether an order denying a motion for
change of venue is appealable. But, as set forth above, the trial
court did not issue an order on Zhang’s purported motion to
change venue because no such motion was ever filed. Thus,
appealable or not, there is no “order” for us to review.
II. Bias
        Almost in passing, Zhang further contends that the trial
court had the affirmative duty to recuse itself and all LASC
judges because of the “appearance of bias.” Again, despite the
Code of Civil Procedure setting forth the proper procedure for a
party to object to a trial court judge (Code Civ. Proc., § 170.3,
subd. (c)(1)), there was no request for recusal in the trial court.
Zhang’s failure to raise the issue below forfeits it on appeal.
(People v. Scott (1997) 15 Cal.4th 1188, 1207 [“It is too late to
raise the [disqualification] issue for the first time on appeal”];
People v. Farley (2009) 46 Cal.4th 1053, 1110 [party who fails to
assert judicial bias in the trial court forfeits the claim on appeal];
People v. Guerra (2006) 37 Cal.4th 1067, 1111 [party may not
challenge a judge’s failure to sua sponte disqualify herself for the
first time on appeal], overruled in part on other grounds by
People v. Rundle (2008) 43 Cal.4th 76, 151, overruled in part on




                                  5
other grounds in People v. Doolin (2009) 45 Cal.4th 390, 421,
fn. 22.)
                         DISPOSITION
       The judgment is affirmed. LASC is entitled to costs on
appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST


We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                 6